DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/975850 by Kim et al.
3.	Claims 1-24 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites a first limitation of “reacting a vanadium solution with a catalyst to prepare a solution containing vanadium of a valence ranging from trivalence to pentavalence”. Claim 1 also recites a second limitation of “wherein the solution containing vanadium is prepared by mixing a vanadium precursor, a reducing agent and an acidic solution”. The claim is considered indefinite because it is unclear how the “solution containing vanadium” is both prepared by the first limitation, “reacting a vanadium solution with a catalyst” and the second limitation, “mixing a vanadium precursor, a reducing agent and an acidic solution”. 
For examination purposes, Examiner believes the second limitation of “mixing a vanadium precursor, a reducing agent and an acidic solution” should correspond to the “vanadium solution” in the first limitation.
Claims 3-13 are concurrently rejected because the aforementioned claims depend from claim 1.
8.	Claims 8 and 19 are further rejected under 35 U.S.C. 112(b) as being indefinite. Claim 8 and 19 recite the limitation “wherein the noble metal catalyst is at least one selected from the group consisting of iron (Fe), nickel (Ni), copper (Cu), metal oxides, carbon (C) and heteroatom-doped carbon”. The limitation is considered indefinite because the recited group of materials are not noble metals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3-6, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keshavarz et al. (US 2015/0050570 A1), herein referred to as Keshavarz.
	With respect to claim 1, Keshavarz teaches (Claim 1, [0038-0039]) the formation of a vanadium electrolyte comprising preparing a solution (mixture) by mixing a vanadium source (precursor), a reducing agent and an acid. Keshavarz further teaches (Claim 11) adding a catalyst to the solution.
	With respect to claim 3, Keshavarz teaches [0038] the vanadium source (precursor) can include V2O5.
	With respect to claim 4, Keshavarz teaches [0041] the reducing agent can include formic acid, methanol or formaldehyde. 
	With respect to claim 5, Keshavarz teaches [0038] the acid can include sulfuric acid, hydrochloric acid or phosphoric acid.
	With respect to claim 6, Keshavarz teaches [0062] the catalyst can include a non-precious metal catalyst such as lead, indium, antimony or thallium.
	With respect to claims 11 and 12, Keshavarz teaches (Claim 9) the concentration of the vanadium source (precursor) is 2.5M and the concentration of the acid is 4M.
	With respect to claim 13, Keshavarz teaches [0071-0072] the solution may be heated to a temperature of 50oC. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2015/0050570 A1), herein referred to as Keshavarz, in view of Smeltz (US 2018/0105944 A1).
	The Keshavarz reference discussed above does not appear to explicitly teach the limitations of claim 7 directed to the use of noble metal catalysts.
	However, in view of claim 7, Smeltz teaches [0022] a preparation process of a liquid redox electrolyte solution comprising a vanadium electrolyte solution. Smeltz further teaches [0030-0031] employing a noble metal catalyst such as platinum for the preparation process. 
	At the time of effective filing date of the application, it would have been obvious to one of ordinary skill in the art to substitute a noble catalyst material taught by Smeltz as the catalytic material for the process taught by Keshavarz because platinum is a metal known to have excellent catalytic properties and is a preferred material for redox reactions due to its anti-corrosive properties in acidic conditions.

12.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2015/0050570 A1), herein referred to as Keshavarz, in view of Stahl et al. (US 2019/0131650 A1), herein referred to as Stahl.
	The Keshavarz reference discussed above does not appear to explicitly teach the limitations of claim 8 directed to the use of non-precious metal catalysts or the limitations of claim 9 directed to the catalysts being supported on materials such as carbon, metal oxides or polymers.
	However, in view of claims 8 and 9, Stahl teaches [0051-0053] employing non-precious metal catalysts, such as iron phthalocyanine formed on graphene oxide support particles (carbon). 
	At the time of effective filing date of the application, it would have been obvious to one of ordinary skill in the art to substitute a non-precious metal catalyst material taught by Stahl as the catalytic material for the process taught by Keshavarz because non-precious metal catalysts are known to have excellent catalytic properties and are less expensive than precious metal-based catalysts.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2015/0050570 A1), herein referred to as Keshavarz, in view of Li et al. (US 2015/0303504 A1), herein referred to as Li.
	The Keshavarz reference discussed above does not appear to explicitly teach the limitations of claim 10 directed to the concentration of the reducing agent being in a range of 0.1M to 3M.
	However, Li teaches [0025] an electrolyte solution that is employed in a vanadium redox flow battery. Li further teaches [0072] the concentration of the reducing agent (sodium sulfite) being 0.5M.
	At the time of effective filing date of the application, it would have been obvious to one of ordinary skill in the art to incorporate a reducing agent with the specified concentration taught by Li in the process taught by Keshavarz because the desired valence of the vanadium can then be achieved more efficiently.

Allowable Subject Matter
14.	The following is a statement of reasons for the indication of allowable subject matter:
	Claims 2 and 14-24 contain allowable subject matter because the prior art does not teach or suggest the method recited in independent claim 2 comprising mixing a vanadium precursor, a reducing agent and an acidic solution to prepare a vanadium solution having a valence ranging from pentavalence to tetravalence; and adding a reducing agent to the prepared vanadium solution and then reacting the resulting mixture with a catalyst to prepare a solution containing vanadium of a valence ranging from trivalence to tetravalence.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724